DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first transcription instance" in line 2 and “the second transcription instance” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  In both cases, “transcription” should be change to --transcribing--.
In Claim 13, line 1, “The computer-implemented method) lacks proper antecedent basis.  For prior art rejection purposes, claims 13 is treated as being dependent upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelke et al. (US 2019/0312973 A1, “Engelke”).
As to claims 1, 15, Engelke discloses: computer-implemented method of transcribing an audio stream comprises: 
transcribing the audio stream using a first transcribing instance of a transcription service, the first transcribing instance having a first predetermined transcription size that is smaller than a total length of the audio stream, the first transcribing instance providing a plurality of consecutive first transcribed text data snippets of the audio stream, each of the first transcribed text data snippets having a size corresponding to the first predetermined transcription size (a voice signal is divided into segment slices of a certain time duration and sent to an ASR engine for transcription, para. 0696-0698); 
transcribing the audio stream using at least a second transcribing instance having a second predetermined transcription size that is smaller than the length of the audio stream, the second transcribing instance providing a plurality of consecutive second transcribed text data snippets of the audio stream, each of the second transcribed text data snippets having a size corresponding to the second predetermined transcription size (consecutive overlapped voice segments are sent to ASR engines for transcription, para. 0700); 
wherein the first transcribing instance starts transcription of the audio stream at a first point of time and the second transcribing instance starts transcription of the audio stream at a second point of time with a predetermined delay with respect to the first transcribing instance (the voice segments are consecutive and overlapping, para. 0700); 
wherein the predetermined delay is selected such that each one of the plurality of second text data snippets overlaps with at least an ending portion of a respective first transcribed text data snippet of the plurality of the first text data snippets ends and also overlaps with a starting portion of the first transcribed text data snippet of the plurality of the first text data snippets that is consecutive to the respective first transcribed text data snippet (para. 0700).
As to claims 2, 16, Engelke discloses: wherein the method further comprises: 
transcribing the audio stream using a third transcribing instance, the third transcribing instance having a third predetermined transcription size that is smaller than the total length of the audio stream, the third transcribing instance providing a plurality of consecutive third transcribed text data snippets of the audio stream, a size of the third transcribed text data snippets corresponding to the third predetermined transcription size (a voice signal is divided into segment slices of a certain time duration and sent to an ASR engine for transcription, para. 0696-0698); 
wherein the third transcribing instance starts transcription of the audio stream at a second point of time with a predetermined delay with respect to the second transcribing instance (the voice segments are consecutive and overlapping, para. 0700); 
wherein the predetermined delay is selected such that each one of the plurality of third text data snippets respectively overlaps at least a portion at which a first transcribed text data snippet of the plurality of the first text data snippets ends and a consecutive first transcribed text data snippet of the plurality of the first text data snippets starts (para. 0700).
As to claim 3, Engelke discloses: wherein the transcription size of the first transcription instance is equal to the transcription size of the second transcription instance (a time duration for each voice segment may be four seconds, para. 0697-0698).
As to claim 4, Engelke discloses: wherein the transcription service is a real-time transcription service or an Automatic Speech Recognition (ASR) service (real time ASR service, para. 0171-0172, 0653).
As to claim 5, Engelke discloses: wherein the transcription service is a non real-time transcription service (CA corrected text which lags real time ASR text, para. 0653).
As to claim 6, Engelke discloses: wherein the method further comprises concatenating the first transcribed text data snippets and the second transcribed text data snippets (duplicate words are eliminated from overlapping voice signal segments, para. 0700-0701).
As to claim 7, Engelke discloses: wherein the concatenating of the first and second transcribed text data snippets comprises: identifying matching text passages in overlapping portions of the first and second transcribed text data snippets (duplicate words are eliminated from overlapping voice signal segments, para. 0700-0701).
As to claim 13, Engelke discloses: displaying the transcribed audio stream via a display device (text is presented on a display screen, para. 0713).
As to claim 14, Engelke disclose: transcription mechanism for a communication system for carrying out a video and/or audio conference with at least two participants (voice and video communication between a hearing user and an assisted user, Fig. 33), wherein the transcription mechanism is adapted to carry out the method of claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelke in view of Green (US 2002/0129012 A1).
Engelke differs from claim 8 in that although it teaches identifying duplicate words for elimination, it does not specifically disclose: identifying at least one word having a predetermined minimum length, and in response to the at least one word having the predetermined minimum length being identified in the first transcribed text data snippet, searching for the identified at least one word in the second transcribed text data snippets.
Green teaches word matching by searching for words having a minimum string length (para. 0032).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Engelke with the above teaching of Green to quickly execute word matches, as taught by Green (Abstract).
As to claim 9, Engelke in view of Green discloses: 
transcribing the audio stream using a third transcribing instance, the third transcribing instance having a third predetermined transcription size that is smaller than the total length of the audio stream, the third transcribing instance providing a plurality of consecutive third transcribed text data snippets of the audio stream, a size of the third transcribed text data snippets corresponding to the third predetermined transcription size (Engelke: a voice signal is divided into segment slices of a certain time duration and sent to an ASR engine for transcription, para. 0696-0698); 
wherein the third transcribing instance starts transcription of the audio stream at a second point of time with a predetermined delay with respect to the second transcribing instance (Engelke: the voice segments are consecutive and overlapping, para. 0700); 
wherein the predetermined delay is selected such that each one of the plurality of third text data snippets respectively overlaps at least a portion at which a first transcribed text data snippet of the plurality of the first text data snippets ends and a consecutive first transcribed text data snippet of the plurality of the first text data snippets starts (Engelke: para. 0700); and 
in response to the at least one word having the predetermined minimum length being identified in the first transcribed text data snippet, searching the identified at least one word in the third transcribed text data snippets (Green: para. 0032).
As to claim 12, Engelke in view of Green discloses: wherein the identified matching words and/or text passages are correlated (Engelke: duplicate words are eliminated, para. 0701).
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652